Exhibit J
      Case 3:18-cv-05982-WHA Document 141 Filed 05/30/19 Page 1 of 2



 1    John A. Yanchunis (Pro Hac Vice)             Andrew N. Friedman (Pro Hac Vice)
      JYanchunis@ForThePeople.com                  AFriedman@CohenMilstein.com
 2    MORGAN & MORGAN                              COHEN MILSTEIN SELLERS & TOLL,
 3    COMPLEX LITIGATION GROUP                     PLLC
      201 N. Franklin Street, 7th Floor            1100 New York Ave, 5th Floor
 4    Tampa, Florida 33602                         Washington, DC 20005
      T: 813-223-5505                              T: 202-408-4600
 5    F: 813-223-5402                              F: 202-408-4699
 6 Ariana J. Tadler (Pro Hac Vice)

 7 ATadler@Milberg.com
   MILBERG TADLER PHILLIPS GROSSMAN
 8 LLP
   One Penn Plaza
 9 New York, New York
   T: 212-594-5300
10 F: 212-868-1229

11                             UNITED STATES DISTRICT COURT
12                          NORTHERN DISTRICT OF CALIFORNIA
13                                  SAN FRANCISCO DIVISION
14

15    JASPER SCHMIDT, an individual and            No. C 18-cv-05982 WHA
      California resident, WILLIAM BASS JR., an            Consolidated Cases:
16    individual and California resident, JILL     No. C 18-cv-06022 WHA
      HERR, an individual and New York resident,   No. C 18-cv-06953 WHA
17    STEPHEN ADKINS, an individual and            No. C 19-cv-00117 WHA
      Michigan resident, and DENISE BROWN-
18    WELLS, an individual and Florida resident,
19                    Plaintiffs,                  NOTICE OF VOLUNTARY DISMISSAL
20              vs.
21

22    FACEBOOK, INC.,
23                    Defendant.
24

25

26
27

28


     539290.1
      Case 3:18-cv-05982-WHA Document 141 Filed 05/30/19 Page 2 of 2



 1 PLEASE TAKE NOTICE that Plaintiff Denise Brown-Wells files this Notice of Voluntary

 2 Dismissal of her claims against Defendant, without prejudice, pursuant to Rule 41(a)(1)(A)(i) of

 3 the Federal Rules of Civil Procedure. Plaintiffs’ dismissal is without prejudice to participate
   and/or recover as class members in this action. This Notice of Voluntary Dismissal is being filed
 4
   with the Court before service by Defendant of either an answer or a motion for summary
 5
   judgment.
 6

 7
     DATE: May 30, 2019
 8
                                                Respectfully submitted,
 9
                                                s/ John A. Yanchunis
10                                              John A. Yanchunis (Pro Hac Vice)
                                                JYanchunis@ForThePeople.com
11                                              MORGAN & MORGAN
                                                COMPLEX LITIGATION GROUP
12
                                                201 N. Franklin Street, 7th Floor
13                                              Tampa, Florida 33602
                                                T: 813-223-5505
14                                              F: 813-223-5402
15                                              Andrew N. Friedman (Pro Hac Vice)
                                                AFriedman@cohenmilstein.com
16
                                                COHEN MILSTEIN SELLERS & TOLL PLLC
17                                              1100 New York Ave. NW
                                                East Tower, 5th Floor
18                                              Washington, DC 20005
                                                T: 202-408-4600
19                                              F: 202-408-4699
20
                                                Ariana J. Tadler (Pro Hac Vice)
21                                              ATadler@Milberg.com
                                                MILBERG TADLER PHILLIPS GROSSMAN
22                                              LLP
                                                One Penn Plaza
23                                              New York, New York
24                                              T: 212-594-5300
                                                F: 212-868-1229
25
                                                Counsel for Plaintiffs
26
27

28                                                 2

     539290.1                   NOTICE OF VOLUNTARY DISMISSAL
                                       No. 18-05982 WHA
